UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-22400 STRATEGIC DIAGNOSTICS INC. (Exact name of Registrant as specified in its charter) Delaware 56-1581761 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 111 Pencader Drive Newark, Delaware (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (302) 456-6789 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes: xNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes: xNo: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes: oNo: x As of April 30, 2013, there were 21,117,060 outstanding shares of the Registrant’s common stock, par value $.01 per share. Explanatory Note We are filing this Amended Quarterly Report on Form 10-Q/A (the “Amended 10-Q”) to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, as filed with the Securities and Exchange Commission (the “SEC”) on May 15, 2013 (the “Original Form 10-Q”), to reclassify the financial results of the Company’s Life Sciences Business as continuing operations rather than as discontinued operations, held for sale, as initially reported. Details of the restatements are discussed below and in Note 1 to the accompanying restated consolidated financial statements. Description of Restatement On June 6, 2013, management concluded that the Company would amend and restate its previously issued consolidated financial statements as of March 31, 2013 and for the three months ended March 31, 2013 and 2012 to present the results of its Life Sciences Business as continuing operations.These results had been previously presented as discontinued operations held for sale.The determination to restate the results as continuing operations reflects the fact that the required stockholder vote regarding approval of the sale of the assets comprising the Life Sciences Business has not yet occurred.This vote is expected to take place in early July 2013.As the restatement is one of presentation only, stockholder’s equity, net loss and cash used in operating activities are not impacted. On June 11, 2013, the Audit Committee of the Board of Directors of the Company agreed with management's conclusion and approved the filing of the Amended 10-Q. Other than to change the presentation of our results as described above, and to address in Part I, Item 4 the impact of the need for these changes on our management’s assessment of our disclosure controls and procedures, no other changes have been made to the Original Form 10-Q. This Amendment does not reflect subsequent events or circumstances that may have occurred after the filing date of the Original Form 10-Q or modify or update in any way disclosures made in the Original Form 10-Q or otherwise update disclosures (including the exhibits to the Original Form 10-Q) other than the updating of the exhibits to include updated Certifications of the Chief Executive and Chief Financial Officers. STRATEGIC DIAGNOSTICS INC. INDEX Item Page PART I FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Consolidated Balance Sheets – March 31, 2013 and December 31, 2012 2 Consolidated Statements of Operations – Three months ended March 31, 2013 and 2012 3 Consolidated Statements of Comprehensive Loss – Three months ended March 31, 2013 and 2012 4 Consolidated Statements of Cash Flows – Three months ended March 31, 2013 and 2012 5 Notes to Consolidated Interim Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 22 ITEM 4. Controls and Procedures 22 PART II OTHER INFORMATION 23 ITEM 6. Exhibits 23 SIGNATURES 24 1 PART I– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS STRATEGIC DIAGNOSTICS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) March 31, December 31, ASSETS Restated Current Assets : Cash and cash equivalents $ $ Receivables, net Inventories Other current assets Total current assets Property and equipment, net Other assets 25 28 Deferred tax asset 35 37 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities : Current portion of long-term debt $
